DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
Applicant's amendments, filed 08/25/2020, have been entered and fully considered. Claim 13 has been amended, no claims are cancelled, and no claims are added. 
Notably, the scope of claim 13 has been broadened.
The amendments to the specification are acceptable.
Forsik 1.132 Declaration
The declaration under 37 CFR 1.132 filed 08/25/2020 is insufficient to overcome the rejection of claims 1-16 based upon Osaki and Osaki in view of Abe as set forth in the last Office action because: the declaration, while accorded some weight in view of the co-inventor’s opinion evidence (MPEP 716.01(c).III.), is not sufficient, on balance, to rebut the prima facie case of obviousness.
First, Stephane Forsik is a named co-inventor of the instant application. The declaration appears to be opinion evidence as there is no experimental testing or data beyond projected/predicted values from a thermodynamic software program (THERMO-CALC). 
With regard to the asserted ‘third phases’, it is respectfully noted that this consideration is not commensurate in scope with the claims because the claims do not feature any limitations directed to the presence and/or respective percentage of particular phases. Additionally, the claims do not feature any language directed to stability of the γ/γ' microstructure as asserted at Item 12 of the Declaration.
In response to Declarant’s characterization of the Osaki reference as ‘very broad in scope’ without recognition of the problem solved by the instant application and without suggestion or motivation to make the alloy composition as claimed (at Item 15), Examiner prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Additionally, it is respectfully noted that a suggestion or motivation to solve the same problem addressed by Applicant is not required (“it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant” In re Kahn, 441 F.3d 977, 987, 78 USPQ 2d 1329, 1336 (Fed. Cir. 2006)).
With regard to Declarant’s opinion that a metallurgist in the field of superalloys would not have a reasonable expectation of success in resolving the long-term stability problem based solely on the very broad compositional ranges of the alloy described in Osaki (near the end of Item 15), Examiner respectfully disagrees and maintains that the person of ordinary skill in the art would have a reasonable expectation of success because the composition of Osaki overlaps the claimed composition and Osaki directly identifies the prior art alloy as being “suitable for various members requiring high strength under a high-temperature environment, such as gas turbine members, aircraft engine members, chemical plant members, automobile engine members, and high temperature furnace members” which appears to be the same field of endeavor/use as Applicant’s disclosed alloy. As there is no requirement for the prior art to directly recognize the same advantage or result discovered by Applicant and that there is no appreciable information that would lead the person of ordinary skill in the art to doubt the suitability and/or reasonable expectation of success of Osaki’s alloy, the opinion at Item 15 is respectfully not persuasive.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “Ta about up to about 5.00” which is indefinite. It appears that the word ‘about’ is duplicated. Claim 13 has been interpreted such that Ta would be “up to about 5.00”.
Claims 14 and 15 are rejected for the following reasons:
Claim 14 recites the “alloy has a grain size not greater than about ASTM grain size number 6” and the scope of the claimed invention as written would clearly cover a grain size number of 6 or less. However, in light of the Applicant’s disclosure (see Applicant’s Specification at page 9, near the bottom of the second paragraph), the claim is indefinite because the inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain (See MPEP § 2173.03). The phrase will be interpreted as the alloy has a grain size greater than about ASTM grain size number 6 for the purposes of applying prior art consistent with the specification at Page 9.
 Claim 15 recites the “alloy has a grain size not greater than about ASTM grain size number 8” and the scope of the claimed invention as written would clearly cover a grain size number of 8 or less. However, in light of the Applicant’s disclosure (see Applicant’s Specification at page 9, near the bottom of the second paragraph), the claim is indefinite because the inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain (See MPEP § 2173.03). 
Claims 14 and 15 are further rejected as being indefinite because the ASTM grain size number is determined by a particular ASTM industrial standard. This standard has not been identified and therefore renders the scope of the claim indefinite because such standards are frequently subject to revision and/or discontinuation. To be clear, the standard as well as the year should be included in the record. In the absence of that information, the claim has been interpreted such that the standard is E112-13 which is believed to be the active/current version at the time the invention was effectively filed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hongyao et al. (CN 105088018 A; machine translation attached).
Regarding claim 1, Hongyao et al. (hereinafter “Hongyao”) teaches a high-strength oxidation-resisting cobalt-based superalloy having a composition as follows:
Element
Claimed (wt%)
Table 1, Ex. 2 (mass%)
C
About 0.01 to about 0.15
0.081
Cr
About 6.00 to about 15.00
6.22
Ni
About 30.00 to about 45.00
34.83

About 3.00 to about 15.00
14.88
Ti
About 0.50 to about 4.00
3.16
Al
About 3.00 to about 7.00
4.76
B
Up to about 0.20
0.0034
Balance 
Co and impurities
Co and impurities


Notably, Hongyao quantifies the amount of P and S present in the alloy but the person of ordinary skill in the art would understand P and S to be inevitable/usual impurities.
With regard to the additionally specified elements of claim 1, it is noted in the interest of the clarity of the record that the ranges including ‘up to about’ are not bounded by a lower value such that those elements are positively required. Additionally, it is noted that the person of ordinary skill in the art would understand wt% and mass% to be equivalent and, further, congruent with Applicant’s specification which describes the terms as interchangeable at Page 3 lines 20-24 of the specification as filed.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Also, it has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Compellingly, it has been held that ‘[p]roducts of identical chemical composition cannot have mutually exclusive properties’. In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1998).
	As such, it is anticipated that Hongyao’s alloy would be precipitation hardenable absent evidence to the contrary.
Regarding claim 3, Hongyao anticipates the alloy as applied to claim 1 above and further meets claim 3 because Cr is included in an amount of 6.22% which is not more than about 9.8% as claimed.
Regarding claim 4, Hongyao anticipates the alloy as applied to claim 3 above and further meets claim 4 because 6.22% is taken to meet the broadest reasonable interpretation of ‘at least about 7.00%’ chromium absent evidence or a special definition. Moreover, the person of ordinary skill in the art would anticipate, in the absence of evidence, that the alloy containing 6.22% Cr would have the same properties as those of an alloy containing ‘about 7% Cr’.
Regarding claim 5, Hongyao anticipates the alloy as applied to claim 1 above and further meets claim 5 because Ni is included in an amount of 34.83% which is at least about 34.00% Ni.
Regarding claim 13, Hongyao et al. (hereinafter “Hongyao”) teaches a high-strength oxidation-resisting cobalt-based superalloy having a composition as follows:
Element
Claimed (wt%)
Table 1, Ex. 2 (mass%)
C
About 0.02 to about 0.10
0.081
Cr
About 8.00 to about 15.00
6.22
Ni
About 34.00 to about 41.00
34.83
W
About 3.00 to about 12.00
14.88
Ti
About 0.60 to about 2.00
3.16
Ta
Up to about 5.00
-
Al
About 3.00 to about 5.00
4.76
Nb
Up to about 2.00
-
Zr
Up to about 1.00
-
B
Up to about 0.10
0.0034
Mo
Up to about 2.00
-
Si
Up to about 1.00
-
Balance 
Co and impurities
Co and impurities


Notably, Hongyao quantifies the amount of P and S present in the alloy but the person of ordinary skill in the art would understand P and S to be inevitable/usual impurities.
The bolded values for Cr, W, and Ti are noted and, in the interest of the clarity of the record, are still taken to anticipate the alloy as claimed because of the scope of the claim language “about”. There is no particular definition of ‘about’ and as such it is accorded its plain meaning and thereby interpreted using the broadest reasonable interpretation.

Notably, “consisting essentially of” will be treated as limiting the scope of the claim to the specified composition of matter and those that do not materially affect the high-temperature strength and oxidation resistance of the superalloy (see Applicant’s Specification at page 13, bottom paragraph). The claim will be treated as being limited to the recited elements and may include additional elements that do not materially affect the basic and novel characteristics of the claimed invention such that the claim scope is construed to be ‘comprising’ (MPEP 2111.03(III)). If Applicant contends that additional materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional components would materially change the novel and basic characteristics of applicant’s invention. See MPEP 2111.03(III).
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Also, it has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Compellingly, it has been held that ‘[p]roducts of identical chemical composition cannot have mutually exclusive properties’. In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1998).
.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bauer et al. (U.S. 2017/0342527).
Regarding claims 1 and 7, Bauer et al. (hereinafter “Bauer”) teaches a precipitation-hardened cobalt-based superalloy (Paragraph 0001) with a composition as follows:
Element
Claimed (wt%)
Table 1 “CoWAlloy2” (wt%)
C
About 0.01 to about 0.15
0.016
Cr
About 6.00 to about 15.00
10.1
Ni
About 30.00 to about 45.00
30.5
W
About 3.00 to about 15.00
14.9
Ti
About 0.50 to about 4.00
0.2
Al
About 3.00 to about 7.00
4.0
Nb
Up to about 2.50
-
Ta
Up to about 6.00 (claim 1)
About 0.50 to about 6.00 (claim 7)
0.60
Hf
Up to about 1.50
0.3
Zr
Up to about 1.50
0.02
B
Up to about 0.20
0.014
Mo
Up to about 2.50
-
Si
Up to about 1.50
0.2
Balance 
Co and impurities
39.2


In the interest of the clarity of the record, the above example from Bauer is silent to the presence of Nb and/or Mo. As such, it is taken that these elements are not present in this example. Additionally, the value of Ti in the above example is 0.2 (also bolded in the table for clarity) but is taken to anticipate the invention as claimed because the scope of the lower bound 
Moreover, the person of ordinary skill in the art would anticipate the alloy of Bauer having a Ti content of 0.2% to have the same properties as those of the instantly claimed alloy having ‘about 0.5%’ Ti absent evidence to the contrary.
Further, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Also, it has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Compellingly, it has been held that ‘[p]roducts of identical chemical composition cannot have mutually exclusive properties’. In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1998).
In the instant case, Bauer’s example alloy anticipates the alloy as currently claimed.
Regarding claim 2, Bauer anticipates the alloy as applied to claim 1 above and further teaches that the alloy contains 0.6% Ta which is at least about 0.5% Ta.
Regarding claims 3 and 8, Bauer anticipates the alloy as applied to claims 1 and/or 7 above and further teaches that the alloy contains 10.1% Cr. This value is still taken to anticipate the claim due to the scope of the phrase ‘not more than about 9.8% Cr’. To be clear, one of ordinary skill would appreciate 10.1% Cr to be ‘not more than about 9.8% Cr’.
Regarding claims 4 and 9, Bauer anticipates the alloy as applied to claims 3 and/or 8 above and further teaches that the alloy contains 10.1% Cr which is ‘at least about 7.00% Cr’. 
Regarding claims 5 and 10, Bauer anticipates the alloy as applied to claims 1 and/or 7 above and further teaches that the alloy contains 30.5% Ni. This value is still taken to anticipate the claim due to the scope of the phrase ‘at least about 34.00% Ni’. To be clear, one of ordinary 
Regarding claims 6 and 11, Bauer anticipates the alloy as applied to claims 1 andor 7 above and further teaches that the alloy contains 14.9% W. This value is still taken to anticipate the claim due to the scope of the phrase “not more than about 12.00% W”. To be clear, one of ordinary skill would appreciate 14.9% W to be within the scope of ‘not more than about 12.00% W’. Moreover, the person of ordinary skill in the art would not expect the alloy of Bauer containing 14.9% W to possess different properties from an alloy as claimed possessing about 12.00% W.
Regarding claim 12, Bauer teaches a precipitation-hardened cobalt-based superalloy (Paragraph 0001) with a composition as follows:
Element
Claimed (wt%)
Table 1 “CoWAlloy2” (wt%)
C
About 0.02 to about 0.10
0.016
Cr
About 7.00 to about 9.80
10.1
Ni
About 34.00 to about 41.00
30.5
W
About 3.00 to about 12.00
14.9
Ti
About 0.60 to about 2.00
0.2
Ta
About 0.50 to about 5.00
0.6
Al
About 3.00 to about 5.00
4.0
Nb
Up to about 2.00
-
Hf
Up to about 0.50
0.3
Zr
Up to about 1.00
0.02
B
Up to about 0.10
0.014
Mo
Up to about 2.00
-
Si
Up to about 1.00
0.2
Balance 
Co and impurities
Co and impurities


In the interest of the clarity of the record, the above example from Bauer is silent to the presence of Nb and/or Mo. As such, it is taken that these elements are not present in this example. 
Additionally, the values of C, Cr, Ni, W, and Ti in the above example (bolded in the table) are taken to anticipate the invention as claimed because of the language ‘about’. 

Further, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Also, it has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Compellingly, it has been held that ‘[p]roducts of identical chemical composition cannot have mutually exclusive properties’. In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1998).
In the instant case, Bauer’s example alloy anticipates the alloy as currently claimed.
Regarding claim 13, Bauer teaches a precipitation-hardened cobalt-based superalloy (Paragraph 0001) with a composition as follows:
Element
Claimed (wt%)
Table 1 “CoWAlloy2” (wt%)
C
About 0.02 to about 0.10
0.016
Cr
About 8.00 to about 15.00
10.1
Ni
About 34.00 to about 41.00
30.5
W
About 3.00 to about 12.00
14.9
Ti
About 0.60 to about 2.00
0.2
Ta
Up to about 5.00
0.6
Al
About 3.00 to about 5.00
4.0
Nb
Up to about 2.00
-
Zr
Up to about 1.00
0.02
B
Up to about 0.10
0.014
Mo
Up to about 2.00
-
Si
Up to about 1.00
0.2
Balance 
Co and impurities
Co and impurities



Additionally, the values of C, Ni, W, and Ti in the above example (bolded in the table) are taken to anticipate the invention as claimed because of the language ‘about’. 
Moreover, the person of ordinary skill in the art would anticipate the alloy of Bauer having C, Ni, W, and Ti contents as disclosed to have the same properties as those of the instantly claimed alloy absent evidence to the contrary.
Further, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Also, it has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Compellingly, it has been held that ‘[p]roducts of identical chemical composition cannot have mutually exclusive properties’. In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1998).
In the instant case, Bauer’s example alloy anticipates the alloy as currently claimed.
Regarding claims 14 and 15, Bauer anticipates the alloy of claim 1 as applied above. Bauer is silent to the ASTM grain size number of the alloy; however, in view of the anticipatory composition of Bauer as well as the disclosure of Bauer as a whole (which notably appreciates control of the precipitates as well as smaller grain sizes resulting in higher achievable strengths (Paragraph 0047)), it is prima facie expected that the alloy of Bauer would possess an ASTM grain size number of 8 or more absent evidence to the contrary.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Also, it has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Compellingly, it has been held that ‘[p]roducts of identical chemical composition cannot have mutually exclusive properties’. In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1998).
Regarding claim 16, Bauer anticipates the alloy as applied to claim 1 above and further teaches the formation of an oxide layer in the CoWAlloy2 (Paragraph 0072) that is a protective oxide layers rich in Al, Si, and Cr. Bauer does not describe that this oxide layer comprises Al2O3 and Cr2O3 however in view of the substantial similarity of the Bauer alloy and how it is processed, it is prima facie expected that the oxides would be aluminum oxide and chromium oxide as claimed in the absence of evidence to the contrary.
Specifically, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Also, it has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Compellingly, it has been held that ‘[p]roducts of identical chemical composition cannot have mutually exclusive properties’. In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1998).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Osaki et al. (JP 2009228024A), with reference to the previously provided machine-generated text English-language version, henceforth referred to as OSAKI.
Regarding claim 1, OSAKI teaches a precipitation hardenable, cobalt-nickel base superalloy (see generally OSAKI at paragraphs [0001]-[0015] and [0018]-[0024] broadly teaching a cobalt-based superalloy containing nickel, i.e. cobalt-nickel superalloy) comprising compositions relative to that of the instant invention as set forth below.
Element
Instant claim (weight %)
OSAKI (weight %)
Overlap

0.01 - 0.15
0.010 - 0.20
0.01 - 0.15
Cr
6.00 - 15.00
0.1 - 20.0
6.00 - 15.00
Ni
30.00 - 45.00
up to 50.0
30.00 - 45.00
W
3.00 - 15.00
3.0 - 26.0
3.0 - 15.00
Ti
0.50 - 4.00
0.010 - 2.0
0.50 - 2.0
Al
3.00 - 7.00
1.0 - 6.0
3.00 - 6.0
Nb
up to 2.50
0.010 - 4.0
0.010 - 2.50
Ta
up to 6.00
0.010 - 7.5
0.010 - 6.00
Hf
up to 1.50
-
-
Zr
up to 1.50
0.010 - 0.050
0.010 - 0.050
B
up to 0.20
0.0001 - 0.05
0.0001 - 0.05
Mo
up to 2.50
-
-
Si
up to 1.50
-
-
Co + Imp
Balance
Balance
Balance
Imp = usual impurities


The amounts of carbon, chromium, nickel, tungsten, titanium, aluminum, niobium, tantalum, zirconium, and boron taught by OSAKI overlaps the amounts of the instant invention, which is prima facie evidence of obviousness. See MPEP § 2144.05(I). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed amounts of carbon, chromium, nickel, tungsten, titanium, aluminum, niobium, tantalum, zirconium, and boron from the amounts taught by OSAKI because OSAKI teaches the same utility throughout the taught ranges. 
	Regarding claim 2, OSAKI teaches the alloy contains at least about 0.50% tantalum (see OSAKI at paragraph [0020] teaching the cobalt-nickel alloy containing 0.010 to 7.5 mass% of tantalum). In the case the claimed range overlaps or lies within the range of the prior art a case of prima facie obviousness exists (MPEP § 2144.05).
Regarding claim 3, OSAKI teaches the alloy contains not more than about 9.8% chromium (see OSAKI at paragraph [0011] teaching the cobalt-nickel alloy containing 0.1 to 20.0 mass% of chromium). In the case the claimed range overlaps or lies within the range of the prior art a case of prima facie obviousness exists (MPEP § 2144.05).
claim 4, OSAKI teaches the alloy contains at least about 7.00% chromium (see OSAKI at paragraph [0011] teaching the cobalt-nickel alloy containing 0.1 to 20.0 mass% of chromium). In the case the claimed range overlaps or lies within the range of the prior art a case of prima facie obviousness exists (MPEP § 2144.05).
Regarding claim 5, OSAKI teaches the alloy contains at least about 34.00% nickel (see OSAKI at paragraph [0014] teaching the cobalt-nickel alloy containing equal to or less than 50.0 mass% of nickel). In the case the claimed range overlaps or lies within the range of the prior art a case of prima facie obviousness exists (MPEP § 2144.05).
Regarding claim 6, OSAKI teaches the alloy contains not more than about 12.00% tungsten (see OSAKI at paragraph [0013] teaching the cobalt-nickel alloy containing 3.0 to 26.0 mass% of tungsten). In the case the claimed range overlaps or lies within the range of the prior art a case of prima facie obviousness exists (MPEP § 2144.05).
Regarding claim 7, OSAKI teaches a precipitation hardenable, cobalt-nickel base superalloy (see generally OSAKI at paragraphs [0001]-[0015] and [0018]-[0024] broadly teaching a cobalt-based superalloy containing nickel, i.e. cobalt-nickel superalloy) comprising compositions relative to that of the instant invention as set forth below.
Element
Instant claim (weight %)
OSAKI (weight %)
Overlap
C
0.01 - 0.15
0.010 - 0.20
0.01 - 0.15
Cr
6.00 - 15.00
0.1 - 20.0
6.00 - 15.00
Ni
30.00 - 45.00
up to 50.0
30.00 - 45.00
W
3.00 - 15.00
3.0 - 26.0
3.0 - 15.00
Ti
0.50 - 4.00
0.010 - 2.0
0.50 - 2.0
Ta
0.50 - 6.00
0.010 - 7.5
0.50 - 6.00
Al
3.00 -7.00
1.0 - 6.0
3.00 - 6.0
Nb
up to 2.50
0.010 - 4.0
0.010 - 2.50
Zr
up to 1.50
0.010 - 0.050
0.010 - 0.050
B
up to 0.20
0.0001 - 0.05
0.0001 - 0.05
Mo
up to 2.50
-
-
Si
up to 1.50
-
-
Co + Imp
Balance
Balance
Balance



The amounts of carbon, chromium, nickel, tungsten, titanium, tantalum, aluminum, niobium, zirconium, and boron taught by OSAKI overlaps the amounts of the instant invention, which is prima facie evidence of obviousness. See MPEP § 2144.05(I). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed amounts of carbon, chromium, nickel, tungsten, titanium, tantalum, aluminum, niobium, zirconium, and boron from the amounts taught by OSAKI because OSAKI teaches the same utility throughout the taught ranges. 
Regarding claim 8, OSAKI teaches the alloy contains not more than about 9.8% chromium (see OSAKI at paragraph [0011] teaching the cobalt-nickel alloy containing 0.1 to 20.0 mass% of chromium). In the case the claimed range overlaps or lies within the range of the prior art a case of prima facie obviousness exists (MPEP § 2144.05).
Regarding claim 9, OSAKI teaches the alloy contains at least about 7.00% chromium (see OSAKI at paragraph [0011] teaching the cobalt-nickel alloy containing 0.1 to 20.0 mass% of chromium). In the case the claimed range overlaps or lies within the range of the prior art a case of prima facie obviousness exists (MPEP § 2144.05).
Regarding claim 10, OSAKI teaches the alloy contains at least about 34.00% nickel (see OSAKI at paragraph [0014] teaching the cobalt-nickel alloy containing equal to or less than 50.0 mass% of nickel). In the case the claimed range overlaps or lies within the range of the prior art a case of prima facie obviousness exists (MPEP § 2144.05).
Regarding claim 11, OSAKI teaches the alloy contains not more than about 12.00% tungsten (see OSAKI at paragraph [0013] teaching the cobalt-nickel alloy containing 3.0 to 26.0 mass% of tungsten). In the case the claimed range overlaps or lies within the range of the prior art a case of prima facie obviousness exists (MPEP § 2144.05).
claim 12, OSAKI teaches a precipitation hardenable, cobalt-nickel base superalloy (see generally OSAKI at paragraphs [0001]-[0015] and [0018]-[0024] broadly teaching a cobalt-based superalloy containing nickel, i.e. cobalt-nickel superalloy) having compositions relative to that of the instant invention as set forth below.
Element
Instant claim (weight %)
OSAKI (weight %)
Overlap
C
0.02 - 0.10
0.010 - 0.20
0.01 - 0.10
Cr
7.00 - 9.80
0.1 - 20.0
7.00 - 9.80
Ni
34.00 - 41.00
up to 50.0
34.00 - 41.00
W
3.00 - 12.00
3.0 - 26.0
3.0 - 12.00
Ti
0.60 - 2.00
0.010 - 2.0
0.60 - 2.0
Al
3.00 - 7.00
1.0 - 6.0
3.00 - 6.0
Ta
0.50 - 5.00
0.010 - 7.5
0.50 - 5.00
Nb
up to 2.00
0.010 - 4.0
0.010 - 2.00
Hf
up to 0.50
-
-
Zr
up to 1.00
0.010 - 0.050
0.010 - 0.050
B
up to 0.10
0.0001 - 0.05
0.0001 - 0.05
Mo
up to 2.00
-
-
Si
up to 1.00
-
-
Co + Imp
Balance
Balance
Balance
Imp = usual impurities


The amounts of carbon, chromium, nickel, tungsten, titanium, aluminum, tantalum, niobium, zirconium, and boron taught by OSAKI overlaps the amounts of the instant invention, which is prima facie evidence of obviousness. See MPEP § 2144.05(I). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed amounts of carbon, chromium, nickel, tungsten, titanium, aluminum, tantalum, niobium, zirconium, and boron from the amounts taught by OSAKI because OSAKI teaches the same utility throughout the taught ranges. 
Furthermore, “consisting essentially of” will be treated as limiting the scope of the claim to the specified composition of matter and those that do not materially affect the high-temperature strength and oxidation resistance of the superalloy (see Applicant’s Specification at 
Regarding claim 13, OSAKI teaches a precipitation hardenable, cobalt-nickel base superalloy (see generally OSAKI at paragraphs [0001]-[0015] and [0018]-[0024] broadly teaching a cobalt-based superalloy containing nickel, i.e. cobalt-nickel superalloy) having compositions relative to that of the instant invention as set forth below.
Element
Instant claim (weight %)
OSAKI (weight %)
Overlap
C
0.02 - 0.10
0.010 - 0.20
0.02 - 0.10
Cr
8.00 - 15.00
0.1 - 20.0
8.00 - 15.00
Ni
34.00 - 41.00
up to 50.0
34.00 - 41.00
W
3.00 - 12.00
3.0 - 26.0
3.0 - 12.00
Ti
0.60 - 2.00
0.010 - 2.0
0.50 - 2.0
Ta
up to 5.00
0.010 - 7.5
0.010- 5.00
Al
3.00 - 5.00
1.0 - 6.0
3.00 - 5.00
Nb
up to 2.00
0.010 - 4.0
0.010 - 2.00
Zr
up to 1.00
0.010 - 0.050
0.010 - 0.050
B
up to 0.10
0.0001 - 0.05
0.0001 - 0.05
Mo
up to 2.00
-
-
Si
up to 1.00
-
-
Co + Imp
Balance
Balance
Balance
Imp = usual impurities


The amounts of carbon, chromium, nickel, tungsten, titanium, tantalum, aluminum, niobium, zirconium, and boron taught by OSAKI overlaps the amounts of the instant invention, which is prima facie evidence of obviousness. See MPEP § 2144.05(I). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed amounts of carbon, chromium, nickel, tungsten, titanium, tantalum, OSAKI because OSAKI teaches the same utility throughout the taught ranges. 
Additionally, “consisting essentially of” will be treated as limiting the scope of the claim to the specified composition of matter and those that do not materially affect the high-temperature strength and oxidation resistance of the superalloy (see Applicant’s Specification at page 13, bottom paragraph). The claim will be treated as being limited to the recited elements and may include additional elements that do not materially affect the basic and novel characteristics of the claimed invention. If Applicant contends that additional materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional components would materially change the characteristics of applicant’s invention. See MPEP 2111.03(III). 
Regarding claim 16, OSAKI teaches an article made from the alloy (see OSAKI at paragraphs [0001]-[0002] teaching a cobalt-nickel superalloy suitable for various members, i.e. articles) which has a continuous protective surface layer comprising Al2O3 and Cr2O3 (see OSAKI at paragraph [0015] teaching formation of an Al2O3 and Cr2O3 layer to improve the oxidation resistance).
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over OSAKI as applied to claim 1 above, in view of Abe et al. (US 2017/0275736 A1), henceforth referred to as ABE.
Regarding claims 14-15, while OSAKI teaches an article made from the alloy (see OSAKI at paragraphs [0001]-[0002] teaching a cobalt-nickel superalloy suitable for various members, i.e. articles), OSAKI is silent on the alloy has a grain size not less than about ASTM grain size number 6 as interpreted in claim 14, and not greater than about ASTM grain size number 8 as recited in claim 15.
However, ABE teaches a cobalt-nickel superalloy where the ASTM crystal grain size number is desirably 6 or more but 12 or less for the benefit of high proof stress at high ABE at paragraph [0046]). Additionally, ABE teaches the manufacturing method to obtain the microstructure such that one could control the grain size number to achieve the desired grain size within the range of 6 to 12 (see ABE at paragraph [0051]). One of ordinary skill in the art would have been motivated to make an article with a superalloy using the teachings of ABE to control the grain size and select a grain size number from 6 to 12 to realize the benefit of high proof stress at high temperature and creep strength.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify OSAKI in view of ABE to create an article made from the alloy in which the alloy has a grain size not less than about ASTM grain size number 6 as interpreted in claim 14, and not greater than about ASTM grain size number 8 as recited in claim 15 to realize the benefit of high proof stress at high temperature and creep strength.
Response to Arguments
Applicant's arguments, filed 08/25/2020, have been fully considered but they are not persuasive.
With regard to the previous 112b rejections of claims 14 and 15, Examiner maintains that the rejections are proper but also agrees with Applicant’s characterization of a ‘misunderstanding’. It does not appear to be the subject matter of the ASTM grain size number in particular but rather the language of the claims as currently written. Claims 14 and 15 use the language (emphasis added for clarity): “the alloy has a grain size not greater than about ASTM grain size number 6”. The ASTM grain size number does not specify a particular grain size and so the claim is confusing because the grain size number is based upon an imaging/computational analysis. The standard itself identifies the test method as primarily measurement procedures and is independent of the metal or alloy concerned. 
In the interest of advancing prosecution, it is recommended that claims 14 and 15 be amended to feature the language used in the specification at Page 9. It appears that ‘grain size’ 
With regard to Applicant’s argument that the amount of overlap is very limited and there are no examples in Osaki that meet the claimed alloy, Examiner respectfully notes that it has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Additionally, an example is not required to make a prima facie of obviousness. Further, it has been held that patents are relevant as prior art for all they contain (see In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) and MPEP 2123).
In response to Applicant’s argument that Osaki is directed to a different problem than that solved by Applicant, it is respectfully noted that a suggestion or motivation to solve the same problem addressed by Applicant is not required (“it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant” In re Kahn, 441 F.3d 977, 987, 78 USPQ 2d 1329, 1336 (Fed. Cir. 2006)). Additionally, it has been held that ‘the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer’ Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
With regard to Applicant’s assertion that the Declaration established unexpected results, Examiner respectfully disagrees because the presence or percentage of third phases is not commensurate in scope with the claims. Additionally, it appears that Applicant is asserting that the thermodynamic software calculations demonstrate unexpected properties of the inventive alloy but it seems that the comparisons made in the declaration are predominantly concerned with the alloys of Osaki. Moreover, the thermo-calc software appears to be predicting the performance of particular alloys but the software does not show that those results have actually been achieved and even if those predictions were considered as a result, it would then not be .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jackson et al. (U.S. 4,589,937) disclosing a similarly compositioned alloy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA MARIE MOORE whose telephone number is (571)272-8502.  The examiner can normally be reached on M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
ALEXANDRA MARIE MOORE
Primary Examiner
Art Unit 1731